Citation Nr: 1105468	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-37 181	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 
1970.  The Veteran died in May 2001.  The Veteran's widow is the 
appellant.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for cause of the 
Veteran's death.  The appellant disagreed, and this matter is 
properly before the Board for adjudication.


FINDINGS OF FACT

1.	In a December 2010 rating decision, the RO granted service 
connection for the Veteran's cause of death.

2.	The December 2010 grant of service connection fully satisfies 
the benefit sought on appeal.


CONCLUSION OF LAW

The criteria for dismissal of an appeal have been met.  38 
U.S.C.A. § 7105 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2009, the Board denied service connection for the 
Veteran's cause of death.  The appellant filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  In 
November 2010, the parties filed a Joint Motion for Partial 
Remand.  By Order dated in November 2010, the Court granted a 
Joint Motion for Partial Remand, remanding the Board's denial of 
service connection for the Veteran's cause of death.

In a December 2010 rating decision, the RO granted service 
connection for the Veteran's cause of death, with retroactive 
benefits from May 1, 2001.  As such, the benefit sought has been 
granted in full.  Additionally, in a January 2011 letter, the 
appellant's representative indicated that VA granted the benefit 
sought in full and that there is nothing more in dispute.  
Therefore, the Board finds that the appellant's appeal has been 
satisfied and there remains no issue in controversy.

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  In light of the appellant's full 
grant of benefits, there remains no allegation of error of fact 
or law for appellate consideration.  Therefore the appeal 
regarding this issue of service connection for cause of death is 
dismissed.


ORDER

The appeal is dismissed.



		
K.J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


